Case: 21-50839     Document: 00516377567         Page: 1     Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 30, 2022
                                No. 21-50839
                            consolidated with                         Lyle W. Cayce
                                                                           Clerk
                                No. 21-50861
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joe Octavio Granado,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                   USDC Nos. 7:14-CR-247-1, 7:14-CR-153-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          In these consolidated appeals, Joe Octavio Granado contends that the
   district court’s orders revoking his supervised release and imposing
   consecutive   21-month     terms    of   imprisonment     are   substantively


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50839      Document: 00516377567          Page: 2     Date Filed: 06/30/2022




                                      No. 21-50839
                                    c/w No. 21-50861

   unreasonable. He notes that the total sentence exceeds the length of the
   original concurrent sentences, that his supervised release violations were
   Grade C violations, and that the sentences imposed exceed the guidelines
   range of three to nine months.
          Because there was no objection, our review is for plain error. See
   United States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). Granado “must
   show an error that is clear or obvious and affects his substantial rights.” Id.
   at 260. If he “makes such a showing, this court has the discretion to correct
   the error but only if it seriously affects the fairness, integrity, or public
   reputation of judicial proceedings.” Id.
          Granado asserts that the sentences are multiplicitous. He invokes
   United States v. Willis, 563 F.3d 168, 160-70 (5th Cir. 2009). The holding in
   Willis is limited to its material facts, which differ from those presented by the
   instant case. See United States v. Fuentes, 906 F.3d 322, 326-27 (5th Cir.
   2018). We have “routinely affirmed revocation sentences exceeding the
   advisory range, even where the sentence equals the statutory maximum.”
   United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013) (internal quotation
   marks and citation omitted); see also 18 U.S.C. § 3583(e)(3). A district court
   may impose consecutive terms of imprisonment when it revokes concurrent
   terms of supervised release. See United States v. Gonzalez, 250 F.3d 923, 929
   (5th Cir. 2001); see also 18 U.S.C. § 3584(a). The district court’s orders are
   AFFIRMED.




                                           2